Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8-13 define an assembly of two stators.  The applicants written description fails to describe an assembly of the a first and a second stator.  Without the additional description, a person of ordinary skill in the art would not know how to make and use the invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stator assembly (claims 8-13)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The examiner notes that the applicant may be mixing up stators with stator pieces that form separate magnetic poles. 
Further subject matter of the dependence claim are not shown is the drawings, as well. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 a1 or as being anticipated by Tsuiki et al. (U. S. Patent Publication 2012/0286619).
Regarding claim 1, Tsuiki et al. discloses a stator, comprising: 
a stator core (abstract) configured with a shape extending along an axial direction and having a side surface extending in the axial direction (as shown in figure 1); 
an insulator (a bobbin is a form of insulator) configured to be disposed adjacent to the side surface of the stator core (as shown in figure 3); and 
a coil (abstract) having a linear shape configured to wound around the side surface of the stator core with the insulator interposed therebetween, the coil comprising a first coil end a second coil end each having a liner shape, 
wherein the insulator comprises a central member 21 covering the side surface of the stator core, and an outer member 23 connected to the central member in the axial direction, the outer member comprises a first recess (recess adjacent item 25) and a second recess 25 wherein the first coil end 32 is configured to be inserted into the first recess, and the second coil end is configured to be inserted into the second recess (as shown in figures 2 and 3).
Regarding claim 2, Tsuiki et al. teaches the stator of claim 1, wherein a direction in which the central member and the outer member are arranged being a thickness direction (as shown in figures 2 and 3).
Regarding claim 3, Tsuiki et al. discloses the stator according to claim 2, wherein the first recess is disposed at a first end of the outer member in a width direction orthogonal to the thickness direction, and the second recess is disposed at a second end of the outer member in the width direction (as shown in figures 2 and 3).
Regarding claim 4, Tsuiki et al. discloses the stator according to claim 3, wherein the outer member further comprises an outer end surface on a side opposite to a side of the central member, and a first side surface orthogonal to the outer end surface and forming one side of the outer member in the width direction, the first recess has a first end portion on the side of the central member, and a second end portion on the side of the outer end surface, and the second end portion is disposed so as to be closer to the first side surface than the first end portion (as shown in figures 2 and 3, recesses 25 are closer the side than to the middle).  
Regarding claim 5, Tsuiki et al. discloses he stator according to claim 4, wherein the outer member has a second side surface orthogonal to the outer end surface, on an opposite side to the first side surface in the width direction, the second recess has a third end portion on the side of the central member, and a fourth end portion on the side of the outer end surface, and the fourth end portion is disposed so as to be closer to the second side surface than the third end portion (as shown in figures 2 and 3, recesses 25 are closer the side than to the middle).
Regarding claim 6, Tsuiki et al. discloses the stator according to claim 5, wherein the outer end surface comprises a first region on a side of the one end of the outer member, including a position at which the first recess is exposed, a second region on a side of another end of the outer member, including a position at which the second recess is exposed, and a central region between the first region and the second region in the width direction (as shown in figures 2 and 3, implicitly the regions are there, but are not demarcated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuiki et al. and Loesch et al. (U. S. Patent Publication 2020/0195096)
(1) Regarding claim 8, Tsuiki et al. teaches a stator assembly comprising: a first stator comprise(s): 
a stator core configured with a shape extending along an axial direction and having a side surface extending in the axial direction; an insulator configured to be disposed adjacent to the side surface of the stator core; and a coil having a linear shape configured to wound around the side surface of the stator core with the insulator interposed therebetween, the coil comprising a first coil end and a second coil end each having a liner shape, wherein the insulator comprises a central member covering the side surface of the stator core, and an outer member connected to the central member in the axial direction, the outer member comprises a first recess and a second recess wherein the first coil end is configured to be inserted into the first recess, and the second coil end is configured to be inserted into the second recess, wherein a direction in which the central member and the outer member are arranged being a thickness direction, the first recess is disposed at a first end of the outer member in a width direction orthogonal to the thickness direction, the second recess is disposed at a second end of the outer member in the width direction, wherein the first stator ins disposed in an annular shape (described with respect to claim 1).
(2) Tsuiki et al. does not teach a second stator adjacent to the first stator, wherein the second stator has the same structure and shape as a the first stator, and and the second stator are disposed at one end in the width direction of the outer member of the first stator, and one end in the width direction of the outer member of the second stator are opposed and proximate to each other.  
(3)  Loesch et al. teaches an assembly can be made to place two structures adjacent to each other in the orientation that makes them function, as shown in figure 2 or 8 or 11. A motor with two stators has the advantage of providing twice the turning power for a rotor assembly as one stator, plus the redundant arrangement provides protection against failure 
(4) The assembly by Tsuiki et al. may be modified by adding a second stator adjacent to the first stator, wherein the second stator has the same structure and shape as a the first stator, and the second stator are disposed at one end of the first stator in the width direction of the outer member of the first stator, and one end in the width direction of the outer member of the second stator are opposed and proximate to each other.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that for a motor or generator the two structures can provide twice as much conversion to power or energy, plus the redundant arrangement provides protection against failure, taught by Loesch et al. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuiki et al. and Loesch et al. as applied to claim 9 above, and further in view of Kim et al. (U. S. Patent 9,748,812).
(1) Regarding claim 9, the combination of Tsuiki et al. and Loesch et al. he stator assembly of claim 8, and Loesch et al. teaches the limitation further comprising a rotor member disposed in a central opening of the stator assembly, and having an axis orthogonal to an opening surface (as shown in figure ). 
(2) The combination of Tsuiki et al. and Loesch et al. does not teach a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends.
(3) Kim et al. teaches a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends (as shown in figure 7).  The bus bar is motivated to provide electric power to each of the coils (column 8, lines 30-38).
(4) The combination according to the combination of Loesch et al. and Loesch et al. may be modified in view of Kim et al. wherein the assembly comprises a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide electric power to each of the coils, taught by Kim et al.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable for the stator according to claim 6, wherein the first region has a planar shape and is inclined with respect to the central region such that an end on the side of the one end is located inside the stator relative to an end on the side of the central region, and the second region has a planar shape and is inclined with respect to the central region such that an end on the side of another end is located inside the stator relative to an end on the side of the central region.  Tsuiki et al. teaches the regions having a planar face, but not the first region having being inclined with respect with the central region.  The examiner cites several additional limitations in the form 892, but none of these what Tsuiki et al. lacks. 
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and a drawing objeciton, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is potentially allowable for the stator assembly of claim 9, wherein the busbar comprises a base portion in an annular shape, and a connection terminal in a plate shape connected to the base portion, and connected to the first coil end of the first stator and the second coil end of the second stator.  The specification does not seem to describe two stators and the drawings do not show two stators, but a plurality stator poles.  The claimed subject matter if amended to claim the supported and illustrated structure is considered allowable. 
Claims 11-13 are potentially allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 20, 2021